             Case 19-09015    Doc 114 Filed 12/22/20 Entered 12/22/20 16:42:31        Desc
                                  Telephonic Hearing Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF IOWA
In Re:                                                   Bankruptcy No:
VeroBlue Farms USA, Inc.                                 18−01297

Debtor(s).                                               Chapter 11

VeroBlue Farms USA, Inc.                                 Adversary No. 19−09015
Plaintiff(s)

vs.

Cassels Brock & Blackwell LLP
Defendant(s)




                     NOTICE SETTING TELEPHONIC HEARING
        ON PLAINTIFF'S MOTION TO DEEM ADMITTED (DOC. 47), MOTION FOR
          CONTEMPT OF COURT (DOC. 67), MOTION TO DECLARE MATERIAL
         NON−CONFIDENTIAL (DOC. 81), AND DEFENDANTS MOTION TO STAY
      DISCOVERY PENDING RESOLUTION OF THE MOTION TO DISMISS AND FOR
             CLARIFICATION OF MEMORANDUM AND ORDER (DOC. 68)



TO:
Dan Childers, Attorney for Plaintiff(s)                                319−362−2137
Brandon M. Schwartz, Attorney for Defendant(s)                         651−528−6800
United States Trustee
Robert Lang, Attorney for Plaintiff                                    312−580−2242
Caroline Pritikin, Attorney for Plaintiff                              312−580−5039
Michael Schwartz, Attorney for Defendant                               651−528−6800



NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                        January 15, 2021 at 01:30 PM




ATTORNEY FOR PLAINTIFF IS TO INITIATE THE TELEPHONE CALL. Parties should be ready and available
to accept said call. The telephone number for Chambers is 319−286−2230.

NOTE: THIS HEARING WILL BE DIGITALLY RECORDED.




                                                      SHARON K. MULLIN
         Case 19-09015    Doc 114 Filed 12/22/20 Entered 12/22/20 16:42:31   Desc
                              Telephonic Hearing Page 2 of 2
                                             Clerk, Bankruptcy Court
                                             by:



Date: December 22, 2020                      Deputy Clerk
                                             320 Sixth Street Rm 126
                                             Sioux City, IA 51101
